Citation Nr: 0638416	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 11, 
2000, for the assignment of a 70 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 11, 
2000, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, on his March 2004 substantive appeal, 
the veteran requested a hearing before a Veterans Law Judge.  
However, in a January 2005 written statement, he indicated 
that he did not desire a hearing, and asked that it be 
cancelled.  Therefore, the Board finds that all due process 
has been met with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  In an October 13, 1999, rating decision, the RO granted 
an increased, 50 percent evaluation for the veteran's 
service-connected PTSD.  The veteran was notified of the 
decision in November 1999 and did not initiate an appeal.

2.  From October 13, 1999, to October 10, 2000, the evidence 
of record shows the veteran's PTSD was manifested by 
nightmares, depression, crying spells, irritability, guilt, 
insomnia, and Global Assessment of Functioning (GAF) scores 
ranging from 45 to 50, but no evidence of illogical speech, 
impaired impulse control resulting in violence, 
disorientation, or neglect of personal appearance, resulting 
in reduced reliability and productivity.

3.  Prior to October 11, 2000, the veteran's service-
connected disabilities did not prevent him from securing and 
following some type of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The October 13, 1999, rating decision assigning a 50 
percent rating decision for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The criteria for an effective date prior to October 11, 
2000, for the assignment of a 70 percent disability 
evaluation for PTSD are not met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.157, 3.400, 4.130, 
Diagnostic Code (DC) 9411 (2006).

3.  Prior to October 11, 2000, the veteran was not 
unemployable solely due to service-connected disabilities.  
38 U.S.C.A.  §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was not done.

The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a January 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the veteran 
was provided with such notice in January 2005.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue is given to 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  PTSD

The veteran contends that the 70 percent evaluation assigned 
for his PTSD disability should have an effective date of 
August 9, 1993, the date of his original claim for service 
connection.  The RO assigned an effective date of October 11, 
2000.

The procedural history of the veteran's claim shows that his 
PTSD rating was increased from 30 percent to 50 percent via 
an October 13, 1999, rating decision.  In a December 1999 
written statement, he indicated that he was satisfied with 
that 50 percent evaluation.  Subsequently, the RO received VA 
outpatient treatment records dated from June 1999 to October 
2000.  The RO accepted these records as an informal claim for 
an increased rating.  In a May 2001 rating decision, the RO 
increased the veteran's disability evaluation to 70 percent 
from October 11, 2000, the date on which the RO believed the 
outpatient records showed an increase in the severity of the 
disability.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.400 (2006).  In a claim for an increased 
evaluation, unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An 
effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1), (2) (2006); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of the claim.  38 C.F.R. § 3.157(b)(1).

While the veteran has claimed that his 70 percent rating 
should be effective as of the date of his original claim for 
service connection on August 9, 1993, his current claim has 
not been pending since that time.  After the October 1999 
rating decision, the veteran indicated that he was satisfied 
with the evaluation assigned to his PTSD.  Moreover, he did 
not file a notice of disagreement (NOD) with that rating 
decision within one year of the date it was issued.  
Therefore, the decision was final.  38 U.S.C.A. § 7105.

A new claim for an increased rating was initiated when the RO 
received the veteran's VA outpatient records.  Thereafter, a 
rating decision was issued in May 2001 increasing the 
veteran's rating for PTSD to 70 percent.  In June 2001, the 
veteran submitted a written statement, which the Board 
accepts as his NOD with regard to the effective date of the 
70 percent rating.

As indicated above, the date of the VA outpatient records 
should be considered the date of the informal claim for an 
increased rating.  As noted above, subsequent to the then 
most recent adjudication of the veteran's PTSD rating, dated 
October 13, 1999, the RO, in late 2000, received VA 
outpatient treatment records dated from June 1999 to October 
2000.  Since the previous final adjudication of the veteran's 
claim had been on October 13, 1999, the Board may only 
evaluate whether any records dated from October 13, 1999, to 
October 11, 2000, show that an increase to a 70 percent 
rating was warranted, in considering an earlier effective 
date for the increase granted bythe RO.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The rating criteria for PTSD are, in pertinent part, as 
follows:

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships;

38 C.F.R. Part 4, DC 9411 (2006).

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, at. 47 (4th ed., 
revised 1994) (DSM-IV).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

VA outpatient treatment records dated from October 1999 to 
October 2000 show the veteran attended frequent group therapy 
for combat veterans.  His GAF score during this time ranged 
from 45 to 50.  He complained of intrusive memories of 
trauma, hyperarousal, exaggerated startle response, distress 
with exposure to stimuli associated with traumatic events, 
avoidance of intrusive thoughts, numbing of emotions, 
nightmares, depressed mood, crying spells, irritability, 
excessive feelings of guilt, insomnia, anhedonia, impaired 
concentration, and panic attacks.

Evaluating the record under the criteria of DC 9411, the 
Board finds that this evidence does not show the veteran 
demonstrated occupational and social impairment, with 
deficiencies in most areas, at any time prior to October 11, 
2000.  While he described only being able to work part-time 
and strained relationships with his family, these symptoms 
were contemplated by the 50 percent disability evaluation.  
In fact, he was able to maintain relationships with his 
family and his employer.  In addition, while the veteran 
reported irritability and depression during this time, there 
is no evidence that he demonstrated illogical speech, 
obsessional rituals, near-continuous panic or depression that 
affected his ability to function independently, impaired 
impulse control that resulted in violence, disorientation, or 
neglect of personal appearance.

While, as noted above, the veteran need not demonstrate all 
of these symptoms to warrant a 70 percent rating, the Board 
finds that the veteran did not show an inability to establish 
and maintain effective relationships, as is required for this 
evaluation.  As described, he indicated his relationships 
with his wife and children were argumentative, but they 
continued to live as a family.  In addition, while he stated 
that he only succeeded at his job because he was able to talk 
over the telephone to people, he nevertheless had consistent 
part-time employment during this time period.  Finally, he 
indicated that he was irritable and suffered from an 
exaggerated startle response.  However, there is no evidence 
in the claims file that this symptoms ever resulted in 
violence.  For these reasons, the Board does not find that 
the veteran met the criteria for a 70 percent disability 
evaluation prior to October 11, 2000.

During this time period, the veteran was assigned GAF scores 
ranging from 45 to 50.  The symptoms associated with these 
GAF scores closely comport to those experienced by the 
veteran and those associated with a 50 percent evaluation.  
Therefore, the Board finds that the assignment of these 
scores does not show that an increased rating to 70 percent 
is warranted from October 1999 to October 2000.

The Board acknowledges that the group therapy treatment 
records dated from October 1999 to October 2000 show 
essentially the same symptomatology as the October 11, 2000 
record upon which the RO based the increased rating.  
However, the Board finds that even this October 11, 2000, 
record does not show symptomatology warranting a 70 percent 
increase.  This record, like those dated from October 1999 to 
October 2000, shows only occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board finds instead that the February 27, 
2001, VA examination report shows symptoms warranting a 70 
percent rating.

The RO, in its May 2001 rating decision, noted that it was 
the VA examination of February 2001 which first supported a 
70 percent evaluation, but it applied the doctrine of 
reasonable doubt to infer that the outpatient report of 
October 11, 2000, could also support that increase, noting 
that the examination was arguably more thorough than the 
outpatient assessment.  The Board will not disturb the 
liberal decision of the RO to assign an effective date in 
October 2000 rather than later, in February 2001.

Consequently, the Board finds that the effective date of 
October 11, 2000, is appropriately assigned.  As the evidence 
preponderates against the claim for an effective date earlier 
than October 11, 2000, for the award of a 70 percent rating 
for PTSD, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

III.  TDIU

On December 1, 1999, the veteran submitted a formal claim for 
a TDIU.  He indicated that he worked approximately 90 days 
per year at his part-time job.  He stated that he had become 
too disabled to work beginning in 1991, when he last had held 
full-time employment.

In a February 2003 written statement, accepted as the 
veteran's claim for an earlier effective date for TDIU, he 
asserted he had first submitted this claim December 1, 1999, 
which therefore should be the effective date of his grant of 
TDIU.

As noted above, the assignment of effective dates of awards 
is generally governed by 38 U.S.C.A. § 5110, 38 C.F.R. § 
3.400.  In a claim for an increased evaluation (which 
includes a claim for individual unemployability), unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for 
a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), 
(2) (2006); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Total disability ratings for compensation may be 
assigned, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

A review of the record shows that the veteran's combined 
disability rating was 50 percent beginning August 9, 1993.  
It was increased to 60 percent on December 1, 1998, when a 10 
percent evaluation for tinnitus was awarded, and 70 percent 
on October 11, 2000.  Twice during that time, the veteran was 
assigned a temporary total rating of 100 percent due to 
hospitalization under 38 C.F.R. § 4.29, and his schedular 
rating was then restored.

Based on these ratings, and pursuant to the analysis above, 
the veteran did not have a single disability rated at least 
60 percent or a combined rating of 70 percent, with at least 
one disability rated 40 percent, until October 11, 2000.  
This is the same date his award for TDIU became effective.  
Therefore, prior to this date, he did not meet the regulatory 
criteria to be considered for a TDIU evaluation.

In addition, there is no indication that he was unable to 
pursue a substantially gainful occupation as a result of his 
service-connected disabilities prior to this date.  In fact, 
the veteran reported on several occasions that he worked 
part-time, up to twenty hours a week.  The Board notes the 
August 2000 written statement from the veteran's employer, in 
which she states that she had been generous in providing the 
veteran with employment, but she had made a decision to ask 
for his letter of resignation.  She was no longer willing to 
make concessions to continue the veteran's employment and no 
longer willing to ask her other employees to do the same.  
However, a subsequent February 2001 written statement from 
the veteran's supervisor indicates that he continued to be 
employed on a part-time basis.  While we sympathize with the 
veteran's employer and her desire to assist the veteran, we 
also note that this shows the veteran was able to sustain at 
least part-time employment through October 10, 2000.  
Therefore, the criteria of 38 C.F.R. § 4.16(a) have not been 
met.

Moreover, since there is no objective indication that the 
veteran was unable to secure or follow a substantially 
gainful occupation because of his service-connected 
disabilities prior to October 11, 2000, there is no need to 
refer this case to the Director, Compensation and Pension 
Service, for extraschedular consideration pursuant to 38 
C.F.R. § 4.16(b).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for the award of TDIU, effective October 11, 
2000.


ORDER

An effective date earlier than October 11, 2000, for the 
assignment of a 70 percent evaluation for service-connected 
post-traumatic stress disorder is denied.

An effective date earlier than October 11, 2000, for the 
award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


